ORDER AND MEMORANDUM *
The above captioned case is re-submitted.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Helen Smith has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Smith did not file a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, counsel’s motion to withdraw is GRANTED, and Smith’s convictions and sentence are AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.